DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 are pending in this application. Claims 10-12 and 17 have been withdrawn for being drawn to a nonelected embodiment. Claims 1-9, 13-16, and 18-20 have been examined on the merits. 
Election/Restrictions
Applicant’s election without traverse of Species I encompassing Claims 1-9, 13-16, and 18-20 in the reply filed on 5/3/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The feature of “wherein the first portion further comprises a first applied texture…and wherein the second portion further comprises a second applied texture” (Claim 6, see lines 2-4), as best understood, is not shown in the drawings. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 3 and 15, it is unclear what is meant by “greater elasticity” (Claim 3, line 2; Claim 15, line 2) as claimed. Claim 3 is drawn to a first width portion (see Claim 1) have a greater greater elasticity, but is also noted that this first width portion has a greater width (see Claim 2). This appears to be consistent with the description in Para. [0077] of a greater width having “an even greater amount of elasticity for a close fit to the wearer.” However, this is seemingly contradictory as described because elasticity is a measure of how much an object deforms (strain) when a given stress (force) is applied. Therefore, if something has a “closer fit” it would appear to be less elasticity (it takes more force to move it further away from the body. For example, it would take more force to stretch a wide rubber band than a thin rubber band, so the thin rubber band would be considered to be more elastic or to have greater elasticity. For examination purposes, the Examiner has construed the greater width to 
With respect to Claim 6, it is unclear what is meant by “wherein the first portion further comprises a first applied texture…and wherein the second portion further comprises a second applied texture” (see lines 2-4) since the first portion and second portion appear to be referring to portions of the at least one cut edge, and yet this portion does not appear to include textures. Therefore, it appears applicant may be referring to a portion within an area that extends from the first portion or from the second portion. This limitation has been construed as such for purposes of examination. 
Any remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 8-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MacDonald (U.S. 6,438,755).
Regarding Claim 1, MacDonald discloses an aerodynamic athletic garment (30) comprising: at least one fabric panel (20); and at least one edge that terminates the at least one fabric panel of the garment (20 at the bottom portion configured to be near the fingers and thumb, of 20 of 30; see Fig. 1-3); and wherein a first portion of the at least one edge comprises a first width portion of elastomer (portion of 20 at the bottom and extending to 32 configured to be near the pinky finger; see Fig. 1-2), such that the first portion of the at least one edge has a first elasticity (elasticity of the portion of 20 at the bottom configured to be near the pinky and extending to 32; it is noted that the hand is polyurethane coated nylon/spandex tricot; see Col. 5, line 59), and wherein a second portion of the at least one edge comprises a second width portion of elastomer (20 at the bottom portion configured to be near the index finger and extending to 32; it is noted that the hand is polyurethane coated nylon/spandex tricot), such that the second portion of the at least one edge has a second elasticity (elasticity of 20 at the bottom portion configured to be near the index finger and extending to 32; it is noted that the hand is polyurethane coated nylon/spandex tricot; it is also noted that the elasticity would be different due to the difference in width).
It is noted that the phrase "cut edge” recites product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. MacDonald discloses the structural limitations as claimed above and such structure could easily be manufactured by the claimed process of being cut.
Regarding Claim 2, MacDonald discloses the claimed invention and wherein the first width portion (see width of 20 at the bottom configured to be near the pinky and extending to 32; see Fig. 1-2)  
Regarding Claim 3, MacDonald discloses the claimed invention and wherein the first elasticity is a greater elasticity than the second elasticity (i.e., the applicant has described that different widths create different desired amount of elasticity with a greater width giving rise to a greater amount of elasticity which has been interpreted a to mean a greater volume of the elastomer; see the width of 20 at the bottom configured to be near the pinky and extending to 32 is greater than the width of 20 at the bottom portion configured to be near the index finger and extending to 32; see Fig. 1-2). 
Regarding Claim 4, MacDonald discloses the claimed invention and wherein the at least one edge (20 at the bottom portion configured to be near the fingers and thumb, of 20 of 30; see Fig. 1-3) forms a thumb hole (see thumb hole at 20 at the bottom portion configured to be near the thumb).
It is noted that the phrase "cut edge” recites product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. MacDonald discloses the structural limitations as claimed above and such structure could easily be manufactured by the claimed process of being cut.
Regarding Claim 5, MacDonald discloses the claimed invention and wherein the at least one edge (20 at the bottom portion configured to be near the fingers and thumb, of 20 of 30; see Fig. 1-3) forms an edge of a ventilation hole (see opening that could serve as a ventilation hole at 20 at the bottom portion configured to be near the thumb or fingers).
It is noted that the phrase "cut edge” recites product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of 
Regarding Claim 8, MacDonald discloses the claimed invention and wherein the at least one edge (20 at the bottom portion configured to be near the fingers and thumb, of 20 of 30; see Fig. 1-3) forms a wrist opening for the garment (see opening at portion of 20 near the fingers).
It is noted that the phrase "cut edge” recites product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. MacDonald discloses the structural limitations as claimed above and such structure could easily be manufactured by the claimed process of being cut.
Regarding Claim 9, MacDonald discloses the claimed invention and wherein the at least one edge (20 at the bottom portion configured to be near the fingers and thumb, of 20 of 30; see Fig. 1-3) forms a sleeve opening for the garment when worn by an athlete (see opening at portion of 20 near the fingers).
It is noted that the phrase "cut edge” recites product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald (U.S. 6,438,755) in view of Hisayoshi (JP 2003 105608 as cited by the Applicant, and based on the English language Machine translation, herein referred to Hisayoshi).
Regarding Claim 6, MacDonald teaches the claimed invention and wherein the first portion (portion of 20 at the bottom and extending to 32 configured to be near the pinky finger; see Fig. 1-2), and wherein the second portion (20 at the bottom portion configured to be near the index finger and extending to 32), but is silent about a first applied texture having a property that gives rise to a first aerodynamic characteristic and second applied texture having a property that gives rise to a second aerodynamic characteristic. 

It would have been obvious to one having ordinary skill in the at the time the claimed invention was effectively filed to modify MacDonald's teaching of an aerodynamic athletic garment with a wrist and hand portion having an edge to include Hisayoshi's teaching of an aerodynamic athletic garment with a wrist and hand portion having an edge and an area extending from the edge and including a first applied texture and second applied texture, respectively, since doing so is known in the art and would give rise to a more tailored aerodynamic properties according to the needs of the wearer and sport for which the garment is worn (see Para. [0004], [0005], [0017] of Hisayoshi).
Regarding Claim 7, the combined references of MacDonald and Hisayoshi teach the claimed invention and wherein the first applied texture (portion of 15 on one of the right and left; see Fig. 1, 3, 4, and 10b; see Para. [0016], [0020]) comprises a first plurality of printed elastomeric nodules (3 at of one of A and B, see Ann. Fig. I based on Hisayoshi) and the second applied texture comprises a second plurality of printed elastomeric nodules (3 at of other of A and B, see Ann. Fig. I based on Hisayoshi).





Ann. Fig. I.

    PNG
    media_image1.png
    690
    778
    media_image1.png
    Greyscale

Claims 13-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald (U.S. 6,438,755) in view of Melhart (U.S. 2007/0074328, now U.S. Patent 7,636,950 as cited by Applicant). 
Regarding Claim 13, MacDonald teaches an aerodynamic garment (30) comprising: a plurality of fabric panels (see all the panels of 30 in Fig. 1; e.g., 12, 13, 16, 18, 20, 22, 24, 26; see Col. 4, lines 18-20) joined together to form the garment (see joining of 30 in Fig. 1); and an edge that terminates the garment on an extremity portion of the garment (20 at the bottom portion configured to be near the fingers and thumb, of 20 of 30; see Fig. 1-3), wherein a first portion of the edge (elasticity of the portion of 20 at the bottom configured to be near the pinky and extending to 32) comprises a first thickness of elastomer (thickness of a polyurethane coated nylon/spandex tricot; see Col. 5, line 59), such that the first portion of the edge has a first elasticity (elasticity of the portion of 20 at the bottom configured to be near the pinky and extending to 32; it is noted that the hand is polyurethane coated nylon/spandex tricot; see Col. 5, line 59), and wherein a second portion of the edge (20 at the bottom portion configured to be near the index finger and extending to 32; it is noted that the hand is polyurethane 
Melhart teaches a similar configuration (i.e. an athletic garment with zonal stretch) including another similar configuration (i.e. first and second portions with the first portion having one thickness, see portion of 20 near 21 in Fig. 7E, and a second portion near 22) comprising a second thickness of elastomer (see thinner portion of 20 near 22 in 7E; see Para. [0039] of PG-Publication correlating to Col. 6, lines 20-25 of Patent) such that the similar configuration (i.e. the second portion, see portion near 22) has a second elasticity (since it is thinner; see Para. [0039] of PG-Publication correlating to Col. 6, lines 20-25 of Patent); it is also noted that while the exemplary zone is shown at the elbow region, this may extend to the wrist portion, see Para. [0029] of PG-Publication correlating to Col. 4, lines 3-8 of Patent; additionally, it is noted that the thicker areas are oriented substantially parallel to the plane of bending with relatively high stretch resistance whereas the 22 and 24 are located parallel to the plane of bending with relatively low stretch resistance, see Para. [0030] and [0031] of PG-Publication correlating to Col. 4, lines 24-32 of Patent and exemplary configuration of the zones with respect to the garment in Fig. 2, 8). 
It would have been obvious to one having ordinary skill in the at the time the claimed invention was effectively filed to modify MacDonald's teaching of an athletic garment having first portion and second portion to include Melhart's teaching of an athletic garment with a first portion and second portion that includes different thicknesses since doing so would provide zonal variation, thus giving rise to tailored regions that provide either support or flexibility within particular regions of the joint as needed (see Abstract, Para. [0025] and Para. [0033] in PG-Publication correlating with Abstract, Col 3, lines 27-30, Col. 4, lines 51-61 of Patent).
It is noted that the phrase "cut edge” recites product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of 
Regarding Claim 14, the combined references of MacDonald and Melhart teach the claimed invention and wherein the first thickness (thickness of a polyurethane coated nylon/spandex tricot; see Col. 5, line 59 of MacDonald) is a greater thickness (see relative thicknesses between 20 near 21 and 20 near 22; see Fig. 7E of Melhart) than the second thickness (see thickness of portion of 20 near 22; see Fig. 7E of Melhart).
Regarding Claim 15, the combined references of MacDonald and Melhart teach the claimed invention and wherein the first elasticity is a greater elasticity than the second elasticity (i.e., the applicant has described that different thicknesses create different desired amount of elasticity with a greater thickness giving rise to a greater amount of elasticity which has been interpreted a to mean a greater volume of the elastomer; see thickness of 20 near 21 of Melhart is greater than the thickness of 20 near 22 of Melhart).
Regarding Claim 16, the combined references of MacDonald and Melhart teach the claimed invention and wherein the edge (20 at the bottom portion configured to be near the fingers and thumb, of 20 of 30; see Fig. 1-3 of MacDonald) comprises a thumb hole (see thumb hole at 20 at the bottom portion configured to be near the thumb of MacDonald).
It is noted that the phrase "cut edge” recites product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. The combined references teach the structural limitations as claimed above and such structure could easily be manufactured by the claimed process of being cut.

Melhart teaches a similar configuration (i.e. an athletic garment with zonal stretch treatment) printed on an outer facing treatment (see location of 20 relative to the fabric 12a  in Fig. 7E; see Col. 3, lines 17-20) including another similar configuration (i.e. first and second portions with the first portion having one thickness, see portion of 20 near 21 in Fig. 7E, and a second portion near 22) comprising a second thickness of elastomer (see thinner portion of 20 near 22 in 7E; see Col. 6, lines 20-25) such that the similar configuration (i.e. the second portion, see portion near 22) has a second elasticity (since it is 
It would have been obvious to one having ordinary skill in the at the time the claimed invention was effectively filed to modify MacDonald's teaching of an athletic garment having first portion and second portion to include Melhart's teaching of an athletic garment with a first portion and second portion that includes different thicknesses since doing so would provide zonal variation, thus giving rise to tailored regions that provide either support or flexibility within particular regions of the joint as needed (see Abstract, Col 3, lines 27-30, Col. 4, lines 51-61).
It is noted that the phrases "cut edge” and “printed elastomer” recite product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. The combined references teach the structural limitations as claimed above and such structure could easily be manufactured by the claimed processes being cut and printed. It is also noted that Melhart teaches the specific process of being printed, as cited above. 
Regarding Claim 19, the combined references of MacDonald and Melhart teach the claimed invention and wherein the first width portion (see width of 20 at the bottom configured to be near the pinky and extending to 32; see Fig. 1-2 of MacDonald)  is a greater width than the second width portion (see narrow width of 20 at the bottom portion configured to be near the index finger and extending to 32; see Fig. 1-2 of MacDonald) of elastomeric edge treatment (20 at the bottom portion configured to 
Regarding Claim 20, the combined references of MacDonald and Melhart teach the claimed invention and wherein the first thickness (thickness of a polyurethane coated nylon/spandex tricot; see Col. 5, line 59 of MacDonald) is a greater thickness (see relative thicknesses between 20 near 21 and 20 near 22; see Fig. 7E of Melhart) than the second thickness (see thickness of portion of 20 near 22; see Fig. 7E of Melhart).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references provided have various features as related to the invention and including aerodynamic structures, athletic garments having a similar form, and garments with elastomeric nodules. These references are being supplied to help support compact prosecution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANNE M KOZAK/Primary Examiner, Art Unit 3732